Citation Nr: 0022197	
Decision Date: 08/22/00    Archive Date: 08/25/00

DOCKET NO.  99-07 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation greater than 20 percent for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1956, 
and had a second period of other than honorable service from 
January 1958 to February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an evaluation greater than 20 percent 
for a left knee disability has been developed.

2.  The veteran's left knee disability is manifested 
primarily by slight instability and post-operative residuals, 
with resulting moderate functional impairment.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent 
evaluation for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his right knee 
disability is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA or associated with his claims folder, are 
available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied in this case.

Historically, the veteran established service connection for 
residuals from a left knee injury in a rating action dated 
October 1956.  The RO noted that the veteran injured his left 
knee when a howitzer fell against it, he underwent a 
meniscectomy in 1955, and that there is a scar.  A 10 percent 
evaluation was subsequently assigned in 1986, and a 20 
percent rating in 1988.  The evaluation was subsequently 
reduced and increased following additional surgery.  A March 
1996 rating returned the 20 percent evaluation.  

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria. Similarly, limitation of leg extension is evaluated 
as 10 percent disabling under Diagnostic Code 5261 when leg 
extension is limited to 10 degrees; as 20 percent disabling 
when leg extension is limited to 15 degrees; is rated at 30 
percent when extension is limited to 20 degrees; is evaluated 
as 40 percent disabling when extension is limited to 30 
degrees; and is evaluated as 50 percent disabling when 
extension is limited to 45 degrees.  Where extension is 
limited to 5 degrees, a noncompensable evaluation may be 
assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") held that when 
the veteran has testified under oath to increasing pain on 
use, and where there was medical evidence substantiating 
these 'flare-ups', that when musculoskeletal system 
disabilities are evaluated, pain on use and factors under 
38 C.F.R. §§ 4.40 and 4.45 are to be considered along with 
the criteria set forth in the diagnostic codes to determine 
the level of functional impairment.  8 Vet. App. 202, 206 
(1995).

The recent evidence includes the report of a VA compensation 
and pension examination, dated November 1997, and the report 
of an August 1999 rheumatology consultation.  Also of record 
is a VA operative report and VA treatment reports.  

The VA operative report is dated January 1996, and shows a 
post-operative diagnosis of torn left medial meniscus with 
excoriation of the medial femoral condyle, patella, under 
surface, and chronic synovitis.  

A VA treatment record dated February 1997 shows that the 
veteran continues to have mild quad atrophy, but that he uses 
a brace for this.  That record also shows that the report of 
the x-ray examination reportedly revealed early mild 
degenerative arthritis.  On objective examination, there was 
no ligament instability, good range of motion, patellofemoral 
crepitance with range of motion, but no medial or lateral 
joint line tenderness.  The impression was early mild 
degenerative arthritis.  The examiner noted that the veteran 
was to continue his quad strengthening exercises.  

The report of the November 1997 VA compensation and pension 
examination shows that the veteran reported that his knee 
joints flare up in cold weather, becoming stiff and painful 
thereby increasing the limitation of motion to a mild to 
moderate degree.  On physical examination, the veteran was 
found to walk with an antalgic gait.  He used a cane and a 
Don Joy knee brace.  The left knee joint was not swollen or 
warm, there was left quadriceps atrophy, and tenderness on 
the medial joint line.  There was crepitation on bending of 
the left knee.  Range of motion was -5 to 90 on the left 
knee, and -5 to 110 on the right.  There was pain at the end 
of the range of motion of the left knee.  There was no 
instability.  The x-ray examination reportedly revealed 
minimal degenerative joint changes.  The diagnosis was left 
knee pain due to arthroscopic surgeries and DJD [degenerative 
arthritis].  

The report of the August 1999 rheumatology consultation shows 
that the veteran was examined by a M.C., D.O.  The physical 
examination disclosed that the knees had an excellent range 
of motion with crepitus noted on the left.  There was slight 
medial collateral laxity upon lateral forces that were 
applied.  There was no evidence of effusions, and the knee 
was cool.  The radiographic report of the left knee 
reportedly showed mild medial compartment narrowing without 
evidence of osteophyte formation.  There was the presence of 
a fabella in the posterior fossa, otherwise there was no 
evidence of soft tissue calcification, chondrocalcinosis or 
knee effusion.  The bone mineralization appeared to be 
adequate.  There were no fractures or subluxations noted.  
The impression was internal derangement of the knee.  

The examiner also commented that with respect to his left 
knee, it was felt that it was "an internal derangement and 
probably more of meniscal origin than osteoarthritis."  The 
examiner also commented on the effects due to pain, and 
stated that he "does experience significant relief and 
support with using the brace and actually, when specifically 
asked, does not have a tremendous amount of pain from this 
unless he twists inappropriately.  I recommend that we do not 
interfere with the internal mechanics of the knee with shots 
or other therapies just yet.  However, if his knee does 
become a pain issue, I would certainly consider these 
modalities."  

The veteran avers that a 30 percent evaluation for a severe 
left knee disability is warranted.  

The evidence does not show: ankylosis of the knee, under 
Diagnostic Code 5256; recurrent subluxation or lateral 
instability under Diagnostic Code 5257; 
compensable limitation of flexion or extension under 
Diagnostic Codes 5260 and 5261, respectively; or that 
impairment of the tibia or fibula is shown, so that a rating 
under Diagnostic Code 5262 is warranted.  

The evidence does show that there was slight medial 
collateral laxity when lateral forces were applied, in the 
August 1999 report, and that the veteran has a disability 
manifested by symptomatic dislocated semilunar cartilage, 
after removal.  He specifically avers that his leg 'gives 
way' and that he therefore suffers from a severe knee 
disability under Diagnostic Code 5257.  However, we must 
point out that the November 1997 VAE showed that there was 
range of motion to 90 degrees, with pain only at the end of 
the range of motion of the left knee.  There was no 
instability.  The x-ray examination reportedly revealed 
minimal degenerative joint changes.  In addition, the report 
of the August 1999 consultation shows that the examiner found 
that the veteran did not have a tremendous amount of pain, 
and that if his knee does become a pain issue, I would 
certainly consider these modalities  (italics added).  

We note that the VA examiner found that when the knees 
flared-up in cold weather, becoming stiff and painful, the 
limitation of motion would increased to a mild to moderate 
degree.  

Thus, after a review of the record, we determine that the 
veteran's left knee disability, for which he uses a brace and 
a cane, and which reportedly flares-up in the winter to a 
moderate degree, but which shows relatively slight pain and 
instability, is the functional equivalent of a moderate knee 
disability under Diagnostic Code  5257.  DeLuca, 8 Vet. App. 
202.

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.

In conclusion, an evaluation greater than 20 percent for a 
left knee disability is denied.  



ORDER

Entitlement to an evaluation greater than 20 percent for a 
left knee disability is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

